Title: John Adams to Abigail Adams, 9 December 1778
From: Adams, John
To: Adams, Abigail



My dearest Friend
Passy Decr. 9 1778

I cannot let this opportunity slip without sending you a Line, but the Gentleman waits and it can be but a Line. I have ordered you some Wine as you desired and a Present of some Tea and sugar—But cant tell you by what Vessell it will go.
All Well. No Hopes of Peace, at least in my Mind. We must be taught to set an higher Value upon our Liberties before We shall obtain them.
We are extreamly anxious to know the Fate and Destination of D’Estaing and Biron, but have no News from Boston later than 5 Novr., or rather the 4, I believe. Of Clinton and Washington We know nothing a long time.
